Title: To George Washington from Bryan Fairfax, 18 August 1779
From: Fairfax, Bryan
To: Washington, George


        
          Dear Sir,
          Towlston [Va.] Augst the 18th 1779.
        
        I have lately received Yr Excellency’s Favor of the 30th of June, and altho’ I ought not to desire to hear from you yet it gives me great pleasure to receive one of your Letters, knowing from Experience the Falsehood of that Position advanced by some, that when a Man confers favours upon his Friend beyond the possibility of his Requital, he thereby loses him; but they who think so know little of real Gratitude.
        Your Kindness also to Mrs Savage should stir me up to do what I

can in her Affair when I have consulted some Person on it. The Hearing that the Courts of Law were opened was the Cause of my mentioning it; I am sensible that You cannot at present do any Thing in it. This much I thought it necessary to write by way of acknowledging the Receipt of your Favour; But You need to make no Apologies for not answering Letters; and I must beg that your great Politeness may not induced You to write me one, but Upon some Business which may call for it.
        And now having begun a Letter I will mention something relating to my self which perhaps may not be improper to a Friend; and that is the perplexing Situation I have been in more or less for more than three years, relating to the Subject of preaching; and this besides the many trials I have gone thro’ of various Sorts, which in the End have been of Service to me as an individual: for sufferings and Hardships are of great Service to the Mind, as I don’t doubt you’ve experienced.
        Tho’ it is a very nice point to steer an even Course between the two Extremes of Enthusiasm and of no Religion, as also between the former & that of Lukewarmness, which is represented as a dangerous State, yet it ought to be desired; and tho’ I am told that there is no danger of any Person’s falling into Enthusiasm who is afraid of it, as I have been; yet at the same time I have been apprehensive that that very Fear might deprive me of a greater good.
        Not only our Church but every other Party require a Declaration from the person applying for Ordination, that they are moved thereto by the Holy Spirit; and having myself been much exercised at times upon the Subject, and considering that it was the first choice of my Life (tho’ then laughed out of it) and at many times since, it has been my determination, as far [as] God would enable me to keep it, to spend the remainder of My Life in the Ministry; but I have often been checked in any attempts of that Sort by the Impropriety of doing it without some human Authority also, and have therefore generally confined myself to that Method or some like it that many other Laymen use. Then on the other hand to refrain, when there is no way of getting an Appointment, and every man seems to be left at Liberty, and Sinners want reclaimg and perhaps no Peace ’till a general Reformation, may be as wrong. So that what with these doubts, and the Consideration of those many Circumstances which may make me believe it to be the will of God, or not, and the Backwardness I find at times from Indolence, and the Fear of Shame, and then the doubts whether the bearing the Cross be as essential now as ever—these things I say throw me sometimes into a most distressing Perplexity. Which I mention that you may know the Situation of one of

your Friends who trusts that he means well & who is with the greatest Regard Yr Excellency’s most obliged & affect. humble Servant
        
          Bryan Fairfax.
        
        
          I believe I need not apologize for the paper I write to You on.
        
      